Citation Nr: 0312034	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-17 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from September 1943 to November 
1945.  The appellant is the veteran's surviving spouse. 

This matter was last before the Board of Veterans' Appeals 
(Board) in March 2001, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  Upon its last review, the Board denied the 
benefit sought on appeal.

The appellant sought review of the Board's March 2001 
decision by the U.S. Court of Appeals for Veterans Claims 
(Court).  In October 2001 and by joint motion of the 
appellant and VA, the Court remanded the appellant's claim.  
However, several changes of law and precedential court 
opinions were issued approximately contemporaneous or 
subsequent to the Court's return of this matter to the Board, 
which bear upon the disposition of this case.  

REMAND

Shortly before the claim was returned to the Board, the case 
of National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I) was decided by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit).  In NOVA I, the Federal 
Circuit directed that VA stay proceedings in all claims for 
dependency and indemnity compensation benefits under 38 
U.S.C.A § 1318.  In NOVA I, the Federal Circuit directed that 
VA undertake expedited rulemaking to resolve an inconsistency 
in VA's interpretation of two controlling statutes [38 
U.S.C.A §§ 1318 and 1311(a)(2)], as found in 38 C.F.R. §§ 
3.22 and 20.1106.  

In Chairman's Memorandum No. 01-01-17 (August 23, 2001), the 
Board stayed consideration of all claims then pending review 
of entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A § 1318 where the decision would require a 
hypothetical determination of eligibility to such benefits.  
In Chairman's Memorandum No. 01-03-09 (April 8, 2003), the 
stay was lifted as to such claims.  See also National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).

Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002) has expanded the duty of VA to notify the 
appellant and the representative of requisite substantiating 
evidence, and enhanced the duty to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Further, recent decisions by the U.S. 
Court of Appeals for Veterans Claims have mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby.).  

The Board has carefully reviewed the evidence of record, and 
observes that the appellant has not been notified in 
accordance with the VCAA of what evidence would substantiate 
her claim.  Quartuccio, supra.  

Accordingly, this matter is REMANDED for the following:

1.  The RO should undertake all 
development contemplated by the VCAA, 
including, but not limited to, informing 
the appellant of the provisions of the 
VCAA, as well as the division of 
responsibilities between the VA and the 
appellant in obtaining evidence necessary 
to substantiate her claim of entitlement 
to DIC under the provisions of 
38 U.S.C.A. § 1318.  The RO should take 
appropriate action in this case to comply 
with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one 
year period for receipt of additional 
evidence.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
relevant records which are not currently 
on file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  Following the above development, the 
RO should review and readjudicate the 
claim in accordance with the remand of 
the Court and the governing legal 
criteria.  If any such action does not 
resolve the claim, the RO shall issue the 
appellant a Supplemental Statement of the 
Case.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



